— In an action for specific performance of a contract for the sale of real property, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (Leone, J.), dated April 20, 1988, which granted the defendants’ motion to dismiss the complaint.
Ordered that the judgment is affirmed, with costs.
The contract for sale entered into by the parties contained a mortgage contingency clause whereby the contract would be deemed canceled if the purchaser failed to secure a firm mortgage commitment within the specific time period. Since the plaintiff purchaser failed to obtain a mortgage commitment within the period specified, the defendant sellers had the authority to cancel the contract and return the purchaser’s down payment (see, Grossman v Perlman, 132 AD2d 522).
We have examined the plaintiff’s remaining contentions and find them to be without merit. Mangano, J. P., Brown, Kooper and Sullivan, JJ., concur.